
	
		I
		111th CONGRESS
		1st Session
		H. R. 2007
		IN THE HOUSE OF REPRESENTATIVES
		
			April 21, 2009
			Mr. Massa introduced
			 the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To amend the Truth in Lending Act to prevent certain
		  unfair practices by credit card issuers, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 American Credit Card Reform
			 Act.
		2.Limit on credit
			 card interest ratesSection
			 107 of the Truth in Lending Act (U.S.C. 1606) is amended by adding at the end
			 the following new subsection:
			
				(f)Consumer credit
				card interest rate capThe
				annual percentage rate applicable to any extension of credit on a credit card
				account under an open end consumer credit plan may not exceed 14
				percent.
				.
		3.Prohibition on
			 transfer feesSection 127 of
			 the Truth in Lending Act (15 U.S.C. 1637) is amended by adding at the end the
			 following new subsection:
			
				(i)Prohibition on
				credit card transfer feesNo
				credit card issuer under an open end consumer credit plan may impose any fee or
				penalty in connection with a transaction initiated by a consumer in which the
				applies credit extended under such credit plan to reduce an outstanding balance
				on another credit card account held by such
				consumer.
				.
		4.Prohibition on
			 predatory advertising on college campuses
			(a)In
			 generalChapter 3 of the
			 Truth in Lending Act (15 U.S.C. 1661 et seq.) is amended by adding at the end
			 the following new section:
				
					148.Advertising on
				college campuses prohibited
						(a)In
				generalNo credit card issuer
				under an open end consumer credit plan may advertise any credit card account on
				any grounds of an institution of higher education through the distribution of
				written applications or solicitations on such grounds.
						(b)Institution of
				higher educationThe term
				institution of higher education has the same meaning as in section
				101(a) of the Higher Education Act of 1965 (20 U.S.C.
				1001(a)).
						.
			(b)Clerical
			 amendmentThe table of sections for chapter 3 of the Truth in
			 Lending Act is amended by inserting after the item relating to section 147 the
			 following new item:
				
					
						148. Advertising on college campuses
				prohibited.
					
					.
			5.Prohibition on
			 changing terms of credit card account if consumer is in full compliance with
			 such termsSection 127 of the
			 Truth in Lending Act (15 U.S.C. 1637) is amended by inserting after subsection
			 (i) (as added by section 3 of this Act) the following new subsection:
			
				(j)Prohibition on
				changing terms of credit card account with which consumer is in
				complianceA credit card
				issuer may not amend or change the terms of a credit card contract or agreement
				under an open end consumer credit plan so long as the consumer remains in full
				compliance with the existing terms of such contract or
				agreement.
				.
		6.Establishment of
			 due dates for periodic payments on consumer credit card accountsSection 127 of the Truth in Lending Act (15
			 U.S.C. 1637) is amended by inserting after subsection (j) (as added by section
			 5 of this Act) the following new subsection:
			
				(k)Due date for
				periodic paymentThe due date
				for any periodic payment on an outstanding balance on a credit card account
				under an open end consumer credit plan may not be less than 30 days
				after—
					(1)the date of the
				postmark on the envelope in which the periodic statement provided under
				subsection (b) applicable to such period was sent to the consumer; or
					(2)if no postmark
				appears on the envelope, the date that is 3 days after the closing date of such
				periodic
				statement.
					.
		
